       Case 1:20-cv-00386-JCH-KBM Document 2 Filed 04/27/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO


DOUGLAS COOPER,

       Plaintiff,

v.                                                                   No. 20-cv-386 JCH-KBM

METROPOLITAN DETENTION CENTER, et al,

       Defendants.


                             ORDER TO CURE DEFICIENCIES

       This matter comes before the Court on Plaintiff’s Letter Regarding Civil Rights Violations

(Doc. 1). Plaintiff is a detainee at the Metropolitan Detention Center (MDC). The letter raises

civil rights claims based on MDC’s failure to provide COVID-19 testing, masks, protective

equipment, and cleaning supplies. The current filing is deficient, for two reasons. First, the letter

was signed by 21 detainees, and there is no way to evaluate whether any individual is subject to

an unreasonable risk of harm. If Plaintiff wishes to pursue civil rights claims, he must refile the

complaint on the proper form and allege individualized facts explaining why his conditions of

confinement are unconstitutional. Plaintiff must also prepay the $400 filing fee, or alternatively,

file a motion to proceed in forma pauperis along with a six-month account statement. See 28

U.S.C. § 1915(a)(2).

       Plaintiff must cure both deficiencies by May 26, 2020. If Plaintiff seeks urgent relief, he

is encouraged to file his § 1983 complaint as soon as possible. Upon receipt of the individual

complaint, the Court will determine whether to consider the matter on an expedited schedule.

Plaintiff is also advised that filings must include his case number (20-cv-386 JCH-KBM). The
       Case 1:20-cv-00386-JCH-KBM Document 2 Filed 04/27/20 Page 2 of 2



failure to timely refile an individual civil rights complaint and address the filing fee may result in

dismissal of this case without further notice.

       IT IS ORDERED that no later than May 26, 2020, Plaintiff shall: (a) refile his individual

claims on the proper civil rights form; and (b) either prepay the $400 filing fee or, alternatively,

file an in forma pauperis complaint along with an inmate account statement reflecting six months

of transactions.

       IT IS FURTHER ORDERED Clerk’s Office shall send Plaintiff a form Section 1983

complaint and a form motion to proceed in forma pauperis.



                                       ___________________________________________
                                       UNITED STATES MAGISTRATE JUDGE




                                                  2
